Citation Nr: 0528102	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for kidney cancer due to 
exposure in service to ionizing radiation.  

(The additional issue of entitlement to separate 10 percent 
ratings for tinnitus in each ear is the subject of a separate 
decision by the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is a veteran of active service during World War 
II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In June 2005, the Board granted the 
appellant's motion to advance this appeal on the Board's 
docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The current record does not reflect a timely substantive 
appeal filed by or on behalf of the appellant in response to 
the statement of the case issued to him on May 28, 2004, on 
the issue listed on the cover page of this decision.  Such a 
document is necessary in order to confer appellate 
jurisdiction upon the Board.  38 C.F.R. §§ 20.200, 20.202.  

On July 26, 2005, the Board wrote to the appellant informing 
him of this procedural deficit and asking him to submit any 
evidence or argument pertinent to this question.  In 
response, the service organization representing the appellant 
has submitted a copy of its records showing that a 
substantive appeal was generated on June 18, 2004, within the 
prescribed 60-day time limit.  However, a substantive appeal 
must be received by the relevant VARO within the specified 
time limit in order to be effective.  38 C.F.R. § 20.300.  
The current record still does not reflect any objective 
evidence that a substantive appeal was received by the RO in 
a timely  manner.  Thus, the Board's jurisdiction over this 
appeal is still open to doubt.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should write to the 
appellant and his representative asking 
them to submit a copy of the substantive 
appeal pertaining to the present appeal 
which is date-stamped to show the date of 
receipt by the RO.  

2.  The RO should also make a special 
search in order to discover if evidence 
of a timely substantive appeal by the 
appellant pertaining to the issue of 
entitlement to service connection for 
kidney cancer due to exposure in service 
to ionizing radiation can be found at the 
RO.  

3.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  This new adjudication 
should include the question of whether or 
not a timely substantive appeal has been 
filed with the RO pertaining to the issue 
of entitlement to service connection for 
kidney cancer due to exposure in service 
to ionizing radiation.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

